NUMBER 13-22-00218-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

____________________________________________________________

ROXAN MARTINEZ
A/K/A ROXANNE MARTINEZ
A/K/A ROXAN MARTINEZ ABREGO,                                     Appellant,

                                             v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 214th District Court
                   of Nueces County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Tijerina
              Memorandum Opinion by Justice Tijerina

      Appellant, Roxan Martinez, a/k/a Roxanne Martinez, a/k/a Roxan Martinez

Abrego, attempts to appeal from an order modifying the terms of her community

supervision. We dismiss the appeal for want of jurisdiction.
      On April 6, 2022, the trial court found that appellant was on probation upon a

judgment of deferred adjudication and had violated certain terms and conditions of her

community supervision. Accordingly, the trial court imposed sanctions requiring appellant

to participate in the substance abuse felony punishment facility (SAFPF). On April 28,

2022, appellant filed a notice of appeal attempting to appeal the order of sanctions.

      The right to appeal is conferred by the legislature, and a party may appeal only

that which the legislature has authorized. Marin v. State, 851 S.W.2d 275, 278 (Tex. Crim.

App. 1993). A defendant has a right to appeal when the community supervision is

revoked, and they are adjudicated guilty and sentenced. See Tex. Code Crim. Proc. art.

42.12, § 23(b). However, there is no statutory basis for an appeal of an order modifying

a term or condition of probation. See Christopher v. State, 7 S.W.3d 224, 225 (Tex.

App.—Houston [1st Dist.] 1999, pet. ref’d). Case law has long held that an order

modifying or refusing to modify probation is not subject to appeal. See Basaldua v. State,

558 S.W.2d 2, 5 (Tex. Crim. App. 1977); Perez v. State, 938 S.W.2d 761, 762-63 (Tex.

App.—Austin 1997, pet. ref’d); Eaden v. State 901 S.W.2d 535, 536 (Tex. App.—El Paso

1995, no pet.).

      In this case, the record does not contain any order revoking community

supervision, adjudicating appellant’s guilt, or assessing a jail or prison sentence. The

trial court’s order signed July 13, 2022, added a sanction and/or modified the terms of

community service by requiring her to participate in SAFPF.




                                            2
      The Court, having examined and fully considered the documents on file, is of the

opinion that the appeal should be dismissed for want of jurisdiction. Accordingly, the

appeal is hereby dismissed for want of jurisdiction. See Tex. R. App. P. 42.3(a).



                                                                     JAIME TIJERINA
                                                                     Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
25th day of August, 2022.




                                            3